Exhibit 10.32

 

AMENDMENT TO

SUBORDINATION LOAN AGREEMENT

AND PROMISSORY NOTE

DATED JUNE 30, 2004

BY AND BETWEEN

GERALD HIRSCH

AND

FCSTONE, LLC (BORROWER)

IN THE AMOUNT OF $500,000.00

ORIGINALLY MATURING JUNE 30, 2005

 

We, the undersigned, being all of the parties to the above described
Subordinated Loan Agreement (“Agreement”) and Promissory Note (“Note”) related
thereto, hereby mutually agree and consent to amend said Agreement and Note as
follows:

 

Effective June 30, 2006, the Maturity Date on the above mentioned Agreement and
Note shall be extended to June 30, 2007.

 

All other terms, provisions and conditions of the above mentioned Agreement and
Note shall remain unaltered and in full force and effect.

 

IN WITNESS WHEREOF, the undersigned place their respective signatures on this
May 15, 2006.

 

FCStone, LLC

          By:   /s/ Clarence C. Delbridge           /s/ Gerald Hirsch    

Clarence C. Delbridge

Executive Vice President

          Gerald Hirsch